Citation Nr: 1415229	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-43 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tonsil.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to December 1966.  He served in Vietnam from January to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In October 2012, the Board remanded the case so that a Board hearing could be scheduled.  In June 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  The Board reopened a previously denied claim in an August 2013 decision and remanded the underlying question of service connection.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's tonsil cancer did not manifest in service or for many years thereafter and is not related to his military service, including herbicide exposure and venereal disease experienced during service.


CONCLUSION OF LAW

The Veteran does not have tonsil cancer that is the result of disease or injury incurred in or aggravated by active military service; it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a letter dated in December 2009 complied with VA's duty to notify the Veteran with regards to his service connection claim.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs), VA treatment records, and Social Security Administration (SSA) records.  VA also provided the Veteran opportunity to give testimony before the RO and the Board.  

The Board also requested a VA examination and opinion in connection with the Veteran's claim.  A VA physician provided such an opinion in November 2013, and an addendum opinion from another VA physician was obtained in January 2014.  The Board finds that the medical opinions are adequate because they were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided detailed explanations for the opinions rendered. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There is no indication in the record that any additional evidence relevant to the claim decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this issue, further assistance is not required.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).

II.  Analysis

The Veteran contends that his tonsil cancer is directly related to service, to include his in-service exposure to Agent Orange, because he has no other known risk factors.  That is, the Veteran indicates he is a non-smoker, does not drink "hard alcohol", and has no family history of tonsil cancer.  He contends that he is entitled to presumptive service connection because tonsil cancer should be considered a form of respiratory cancer for which presumptive service connection is warranted.  See August 2012 Brief.  

In the alternative, the Veteran's representative asserts that squamous cell carcinoma of the tonsil is one of several types of non-Hodgkins lymphoma for which presumptive service connection may be granted.  See id.  The Veteran also appears to contend that his tonsil cancer is related to the human papillomavirus (HPV).  He has submitted a medical article from the internet that suggests a relationship between HPV and oropharyngeal cancers. 

Service treatment records (STRs) show that the Veteran was treated for a sore throat in May 1965 and diagnosed with an upper respiratory infection.  He was diagnosed with a chest cold in December 1966 and was prescribed throat lozenges.  The Veteran was also treated for acute gonococcal urethritis in 1966.

VA treatment records show that the Veteran was first diagnosed with tonsil cancer in 2007, decades after service.  The cancer had metastasized to the lymph nodes.  He subsequently underwent radiation and chemotherapy.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303(b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

A statutory presumption also exists for veterans who served in the country of Vietnam during the Vietnam War Era (i.e., January 9, 1962 to May 7, 1975) and, thus, are presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6).  Certain diseases are presumed to be associated with such exposure.  Respiratory cancers, to include cancers of the lung, bronchus, larynx or trachea are presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e).  

The Veteran's military records establish that he served in the country of Vietnam from January 1966 to December 1966 and, therefore, his exposure to herbicides is conceded.  See 38 C.F.R. § 3.307(a)(6).

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the (National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116 (b) and (c). 

NAS has found insufficient evidence to conclude whether an association exists between herbicide exposure and cancers of the pharynx, to include the tonsils.  See NAS, Veterans and Agent Orange: Update 2008 (July 2009); see also 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).

Specifically, NAS determined, "the available studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure."  The health outcomes that met this category included "cancers of the oral pharynx (including tonsils)."  Id.  Accordingly, the Secretary determined, based upon the NAS Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for, among other conditions, cancers of the pharynx, to include the tonsils.  Id.  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The NAS Update 2008 did not rule out a possible association between tonsil cancer and herbicide exposure, but rather concluded the scientific studies did not "permit a conclusion regarding the presence or absence of an association with herbicide exposure."  NAS, Veterans and Agent Orange: Update 2008 (July 2009) (emphasis added).

In this respect, although the evidence of record largely demonstrates diagnoses of squamous cell carcinoma of the tonsil, an August 2012 statement from a VA surgeon indicates that the Veteran was treated for "Stage IVa cancer of the throat."  

The Veteran's STRs do not indicate that he was treated for, or had complaints of, any type of cancer during service.  Further weighing against the Veteran's claim is the length of time that has elapsed between active service and the initial documentation of a diagnosis of tonsil cancer in 2007, which is over four decades after service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service). 

The Veteran further maintains that he has had trouble with his tonsils since service. The Board acknowledges that the Veteran is competent to describe subjective complaints regarding throat irritation because these symptoms are observable by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The probative evidence of record weighs against a finding of either chronicity during active service or a continuity of symptoms following active service.  See 38 C.F.R. § 3.303(b) (2013).  Rather, it shows that the Veteran's current disability did not manifest until 2007.  In addition, the January 2014 VA examiner found that the Veteran's tonsil cancer is not related to his active service.  He noted that the Veteran's current throat complaints are the result of side effects from the chemotherapy and radiation used to treat his cancer.  Consequently, service connection for tonsil cancer cannot be awarded on the basis of a chronicity in service or a continuity of symptoms thereafter under 38 C.F.R. § 3.303(b) for chronic disabilities.  

The Board also finds that the Veteran's tonsil cancer is not related to his herbicide exposure during service.  Tonsil cancer is not on the list of diseases that VA has associated with Agent Orange exposure.  As discussed above, the scientific studies reviewed as part of that regulatory process have associated many malignant tumors with herbicide exposure, but not tonsil cancer.  The Veteran's claims folder was reviewed by VA physicians who were requested to render an opinion regarding whether it was at least as likely as not that the Veteran developed tonsil cancer as a result of herbicide exposure.  The November 2013 and the January 2014 VA physicians both stated that the Veteran's tonsil cancer is not a result of herbicide exposure during service, with the 2014 expert noting that "Agent orange exposure has not been implicated as a causative agent in tonsil cancer."

There are conflicting medical opinions regarding whether the Veteran's tonsil cancer is related to the venereal disease that he contracted during service.  The Board is responsible for assessing the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments extend to medical evidence.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The November 2013 VA physician opined that the Veteran's tonsil cancer "is at least as likely as not" HPV-related.  She wrote:  "Although HPV or p16 staining of the initial tonsil biopsy would determine more definitively, given the [] lack of tobacco/alcohol dependence/abuse, the next most likely etiology of his cancer is the human papilloma virus which can be contacted through sexual contact."

On the other hand, the January 2014 physician opined that the cause of the Veteran's tonsil cancer is unknown.  He noted that HPV testing was not done at the time the Veteran's tonsil cancer was diagnosed, and that there is no record of the Veteran having an HPV related infection.  He explained that "[s]ome tonsil cancers are associated with the HPV virus but it is not necessarily the cause of the cancer."

The Board affords the November 2013 opinion little probative value.  Although the Veteran was diagnosed with a venereal disease during service, the evidence of record does not demonstrate that he has ever had HPV.  The Board finds the January 2014 opinion to be highly probative, as it is based on a review of the claims file and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Significantly, this is the only report which is based on an accurate factual predicate (i.e., the lack of a HPV diagnosis).

The question as to the cause of the Veteran's tonsil cancer is a complex medical question.  While he is competent to report what he experiences, he is not competent to ascertain the etiology of his disability as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this circumstance, the Board gives more weight and credence to the January 2014 VA examiner's opinion. 

The Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tonsil cancer, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for squamous cell carcinoma of the tonsil is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


